NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICKI KLAASEN,                                  No.    18-16152

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00315-HG

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Helen Gillmor, District Judge, Presiding

                             Submitted April 12, 2021**
                              San Francisco, California


Before: D. NELSON, CLIFTON, and BUMATAY, Circuit Judges.

      Vicki Klaasen appeals the district court’s affirmance of the Commissioner of

Social Security’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875

(9th Cir. 2016), and we affirm.

      The ALJ did not err at step five by failing to determine whether Klaasen

would require little, if any, vocational adjustment to perform the job of material

lister. The ALJ’s questions to the vocational expert made it clear that the ALJ was

inquiring about transferable skills that would require little, if any vocational

adjustment to the positions identified. The ALJ applied the proper standard in

accordance with Klaasen’s advanced age category, asked the VE whether Klaasen

possessed transferable skills that would allow “direct entry” into work within

Klaasen’s RFC, and made specific findings in his written decision when

considering “whether a successful adjustment to other work can be made.” See

Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1223-24 (9th Cir. 2009). The

ALJ specifically found that Klaasen had the transferable skills of “supervising,

reviewing blueprints, scheduling, and familiarity with parts and materials,” and

that an individual of Klaasen’s age, education, past relevant work, and RFC could,

with these skills, perform the job of material lister. This was a clear finding that no

vocational adjustment was necessary for Klaasen to perform work the VE had


                                           2
identified.

      AFFIRMED.




                  3